                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 92-cr-00497-EMC-1
                                   8                    Plaintiff,                         ORDER DENYING DEFENDANT’S
                                                                                           MOTION TO PROHIBIT
                                   9             v.                                        SENTENCING ON COUNTS ONE,
                                                                                           TWO, AND THREE OF THE SECOND
                                  10     MARVIN JOHNSON,                                   SUPERSEDING INDICTMENT
                                  11                    Defendant.                         Docket No. 545
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In 2016, this Court granted Defendant Marvin Johnson’s motion to vacate his sentence

                                  15   pursuant to 28 U.S.C. Section 2255 in light of recent Supreme Court precedent. See Docket No.

                                  16   492. However, this Court stayed the relief of resentencing pending two other Supreme Court

                                  17   decisions. While the parties and this Court were scheduling resentencing, Mr. Johnson filed an

                                  18   additional motion to prohibit sentencing on Counts 1, 2, and 3 of the second superseding
                                  19   indictment. Docket No. 545 (“Mot.”). For the reasons discussed below, Mr. Johnson’s motion is

                                  20   DENIED.

                                  21                                               BACKGROUND

                                  22          Mr. Johnson was arrested in 1992 in connection with drug-trafficking, firearm, and arson

                                  23   charges. A jury convicted him on sixteen counts, including multiple counts for violation of 18

                                  24   U.S.C. section 924(c), which penalizes use of a destructive device during a drug-trafficking crime

                                  25   or during a crime of violence. For the Section 924(c) count related to a drug trafficking crime

                                  26   (Count 3), Mr. Johnson received a sentence of 30 years. For the Section 924(c) counts related to
                                  27   the crime of violence of arson (Counts 10, 15, and 21), Mr. Johnson received three life sentences

                                  28   without release. For the Section 924(c) count related to the crime of violence of witness
                                   1   tampering (Count 23), Mr. Johnson received a sentence of 20 years. All these sentences are to be

                                   2   served concurrently. Before and throughout trial, Mr. Johnson never moved to dismiss the second

                                   3   superseding indictment.

                                   4          In 1995, Mr. Johnson’s judgment was affirmed by the Ninth Circuit. See United States v.

                                   5   Johnson, 51 F.3d 283 (9th Cir. 1995). His appeal did not include a challenge to the second

                                   6   superseding indictment. Two years later, he filed a Section 2255 motion claiming ineffective

                                   7   assistance of counsel; this motion did not argue the second superseding indictment was defective.

                                   8   Docket No. 405. The district judge denied the Section 2255 motion. Docket No. 428.

                                   9          In 2016, following the Supreme Court’s decision in Johnson v. United States, 135 S. Ct.

                                  10   2551 (2015), Mr. Johnson filed a renewed Section 2255 motion to vacate his Section 924(c)

                                  11   convictions relying of an intervening change in law. Docket No. 477. On December 16, 2016,

                                  12   this Court granted the renewed Section 2255 motion, relying on the Supreme Court’s decision in
Northern District of California
 United States District Court




                                  13   Johnson. Mr. Johnson’s renewed Section 2255 motion did not raise any defects related to the

                                  14   second superseding indictment.

                                  15          In 2019, prior to re-sentencing, Mr. Johnson filed a motion challenging the second

                                  16   superseding indictment for the first time. Mr. Johnson asks this Court to disregard the conviction

                                  17   on Counts 1, 2, and 3 on re-sentencing.

                                  18                                                  DISCUSSION

                                  19          Generally, the failure of an indictment to detail each element of the charged offense

                                  20   constitutes a fatal defect. A claim of a defective indictment can be raised in some circumstances

                                  21   after trial but “[c]hallenges [should] be made at the earliest possible moment . . . . [I]ndictments

                                  22   which are tardily challenged are liberally construed in favor of validity.” United States v. James,

                                  23   980 F.2d 1314, 1316 (9th Cir. 1992).

                                  24          In the instant action, Mr. Johnson challenges Counts 1, 2, and 3 of the superseding second

                                  25   indictment in his motion styled as a motion to prohibit sentencing based on a defective-indictment

                                  26   theory. In essence, it is a belated motion to dismiss the indictment. A case is no longer “pending”

                                  27   within the meaning of Federal Rules of Criminal Procedure 12(b)(2), the typical vehicle under

                                  28   which a motion to dismiss an indictment is brought, after the judgement becomes final. United
                                                                                          2
                                   1   States v. Rios-Hernandez, 2013 WL 4857952, at *1 (D. Nev. Sept. 10, 2013). See Clay v. United

                                   2   States, 537 U.S. 522, 525–27 (2003) (finding a judgment of conviction becomes final in the

                                   3   context of post-conviction relief when the Supreme Court affirms the conviction and sentence on

                                   4   the merits or denies a timely filed petition for certiorari, or when the time for seeking certiorari

                                   5   review expires). An otherwise untimely motion to dismiss the indictment may be treated as a

                                   6   motion to vacate the sentence under Section 2255. See Rios-Hernandez, 2013 WL 4857952, at *1.

                                   7   As noted above, Mr. Johnson previously filed a Section 2255 motion. This would be his third.

                                   8   Under some circumstances, “[p]risoners may file second-in-time petitions based on events that do

                                   9   not occur until a first petition is concluded.” United States v. Buenrostro, 638 F.3d 720, 725–26

                                  10   (9th Cir. 2011). However, “under the abuse-of-the-writ doctrine, . . . the words of § 2255(h)

                                  11   indicate Congress' clear intent to prohibit [the Ninth Circuit] from certifying second-in-time

                                  12   claims, ripe at the time of a prisoner's first § 2255 proceeding but not discovered until afterward,
Northern District of California
 United States District Court




                                  13   unless such claims either rely on a new, retroactive rule of constitutional law or clearly and

                                  14   convincingly prove the prisoner's innocence.” Id.

                                  15          Mr. Johnson’s motion is neither timely nor cognizable. First, to the extent Mr. Johnson

                                  16   moves the Court for an order barring sentencing on Counts 1, 2, and 3 because the second

                                  17   superseding indictment is allegedly defective, it is time-barred since his case is no longer pending

                                  18   within the meaning of Rule 12. Second, even if Mr. Johnson’s request is construed (as it should)

                                  19   as a Section 2255 petition to vacate his sentence, it is an improper, uncertified second or

                                  20   successive petition. Mr. Johnson fails to satisfy Section 2255(h). There has not been an

                                  21   intervening change in law following Mr. Johnson’s previous appeals which would render the

                                  22   indictment defective here. Buenrostro, 638 F.3d at 725–26. Nothing prevented Mr. Johnson from

                                  23   challenging the validity of the indictment earlier.

                                  24          The Ninth Circuit’s decision in Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003) is

                                  25   illustrative. In Ivy, the defendant pleaded guilty to a number of crimes, including a continuing-

                                  26   criminal-enterprise (“CCE”) charge. Id. He exhausted his direct appeals regarding his sentence

                                  27   and filed a Section 2255 petition unsuccessfully. Id. He then filed two more Section 2255

                                  28   petitions, but both were denied as “second or successive.” Id. Then, he filed a 28 U.S.C. section
                                                                                         3
                                   1   2241 petition, which permits relief “if he can show that the remedy by motion [under Section

                                   2   2255] is inadequate or ineffective to test the legality of his detention.” Id. The Ninth Circuit

                                   3   recognized that other circuits have held that Section 2255 provides an “inadequate or ineffective

                                   4   remedy” when the movant is (1) factually innocent of the crime for which he has been convicted;

                                   5   and, (2) has never had an unobstructed procedural shot at presenting this claim. Id.

                                   6           In the Section 2241 petition, Ivy argued for the first time that the indictment that charged

                                   7   him with engaging in a CCE was defective because it did not allege three violations of federal

                                   8   narcotics law, as mandated by the CCE statute. But the Ivy court found that “it is not enough that

                                   9   the petitioner is presently barred from raising his claim of innocence by motion under Section

                                  10   2255 . . . [because] the claim was available since the day he was indicted. It could have been

                                  11   raised at any time prior to or during trial, or on direct appeal . . . . He also could have raised his

                                  12   innocence claim in his initial Section 2255 petition. Thus, he has not been denied a chance to
Northern District of California
 United States District Court




                                  13   present it.” Id.

                                  14           While the Ivy decision concerned a Section 2241 petition, its analysis regarding second or

                                  15   successive Section 2255 petitions pertains here. Mr. Johnson’s ability to challenge the second

                                  16   superseding indictment on the ground asserted was available since the day he was charged.

                                  17   Similarly, Mr. Johnson could have included it in his prior direct and collateral appeals—indeed,

                                  18   his current counsel argues that his prior counsel “should have” then made the argument. Docket

                                  19   No. 549 at 2. Like the defendant in Ivy, Mr. Johnson is now barred from raising the claim without

                                  20   complying with the requirements applicable to a successive Section 2255 petition.

                                  21           Mr. Johnson’s citation to the Supreme Court’s opinion in Magwood v. Patterson, 561 U.S.

                                  22   320 (2010) is not persuasive. In Magwood, the Court permitted a belated challenge to the

                                  23   petitioner’s state court sentence despite the fact that it could have been brought earlier. There, the

                                  24   Supreme Court was confronted with the narrow issue of how “second or successive” was defined

                                  25   under 28 U.S.C. section 2244(b), which applies to judgments of state courts. The Court’s holding

                                  26   concerned Section 2254 petitions, not petitions filed under Section 2255. See id. (“The limitations

                                  27   imposed by § 2244(b) apply only to a ‘habeas corpus application under Section 2254,’ that is, an

                                  28   ‘application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment
                                                                                           4
                                   1   of a State court’”) (emphasis in original). Taking a textualist approach, the Court specifically

                                   2   distinguishes the wording of Section 2254 from Section 2255—only the former uses the term

                                   3   “judgment”1; its analysis was grounded in the specific wording of Section 2244(b) and its

                                   4   application to Section 2254 petitions. Second or successive petitions under Section 2255 are

                                   5   governed by 2255(h), not 2244(b). Because Section 2255 petitions challenges federal sentences—

                                   6   not “judgments”—the reasoning of Magwood about whether a new “judgment” is rendered upon

                                   7   remand within the meaning of Sections 2244(b) and 2254 is inapposite to Section 2255 petitions.

                                   8   Magwood did not disturb the abuse-of-the-writ doctrine applicable to successive Section 2255

                                   9   petitions. Furthermore, the Supreme Court in Magwood stated it was not confronted with a

                                  10   subsequent application challenging the original, undisturbed conviction. The Supreme Court

                                  11   expressly stated that “[t]his case gives us no occasion to address that question [whether the second

                                  12   or successive rule bar applies], because Magwood has not attempted to challenge his underlying
Northern District of California
 United States District Court




                                  13   conviction.” Magwood is of no assistance to Mr. Johnson.

                                  14          Mr. Johnson also makes a new “sentence mulligan” argument, citing United States v.

                                  15   Saikly, 207 F.3d 363, 370 (6th Cir. 2000). In Saikly, the Sixth Circuit held the district court erred

                                  16   in a resentencing that followed a successful habeas petition because the court did not consider the

                                  17   defendant’s objections to the new presentence report. The Saikly court concluded that a district

                                  18   court could reapply sentence enhancements for the possession of a firearm during a drug-

                                  19   trafficking crime after conviction for use or carrying a firearm in relation to drug-trafficking

                                  20   offense is vacated, but the district court was required to consider the defendant’s objections to the

                                  21   second, “new” presentence report prepared after the defendant prevailed on motion to vacate. Id.

                                  22   Here, Mr. Johnson is not challenging facts in a new presentence report but the validity of the

                                  23   underlying conviction on the grounds that could have been brought earlier.

                                  24          The Court DENIES Mr. Johnson’s request to prohibit sentencing on Counts 1, 2, and 3 as

                                  25   a time-barred motion to dismiss the indictment, or, alternatively, as a second or successive

                                  26
                                  27   1
                                         See id. at 2790 (“Because § 2254 applies only to custody pursuant to a state-court judgment, that
                                  28   “judgment” is inextricable and essential to relief. It is a requirement that distinguishes § 2254
                                       from other statutes permitting constitutional relief.”) (citing 28 U.S.C. section 2255).
                                                                                          5
                                   1   petition, which has not been certified by the Ninth Circuit.

                                   2          A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                   3   which “reasonable jurists would find the district court’s assessment of the constitutional claims

                                   4   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of

                                   5   appealability is DENIED.

                                   6          This order disposes of Docket No. 545.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: March 6, 2020

                                  11

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                         EDWARD M. CHEN
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
